Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Election/Restriction filed on 10/20/2020.
Claims 1-20 are pending.  Applicant elected Group I, Claims 1-11 with traverse and claims 12-20 are withdrawn as non-elected Groups II and III.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Abstract provided by applicant is more than 150 words, i.e. 173 words.  Abstract is limited to single paragraph having 50-150 words. Appropriate corrections required.
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2020.
Applicant's election with traverse of Group I, Claims 1-11 in the reply filed on 10/20/2020 is acknowledged. 
The traversal is on the ground(s) examiner has cited the Priestnall (WO2015/154887) in restriction requirement for special technical feature where applicant makes remark that Priestnall’s method was design to convert the alkaline earth silicate material to alkaline hydroxides while Inventions I-III require reforming reaction or reforming agent which are different type of reaction and further reforming reaction requires high temperature (see remarks on page 8 last paragraph and page 9). 
However, examiner traverses since Priestnall clearly discloses method for activation includes providing alkaline earth Silicate-based material with an alkali metal compound, i.e. NaOH (considered as reforming agent) and heating the vessel to a temperature below 300° C to form a mixture (reforming reaction) wherein Silicate-based material comprises naturally occurring Olivine, Serpentine mineral and alkali metal silicate(considered as silicate source material) and then heating mixture to temperature below 300° C (see page 6) and further gives example of Olivine (silicate source material) dissolved in NaOH (reforming agent, meets claim 1 limitation). There is nothing in the claim limitation that requires a specific high temperature, i.e. above 300° C of Priestnall. If a high temperature reaction >300 °C is required then applicant needs to incorporate into presently claimed limitation. Special technical feature which is reforming silicate source material with reforming agent which is met by Priestnall as disclosed above. Therefore the restriction is maintained.

However, examiner traverses based on that Group I and Group II are indeed different methods and are not designed to be same methods although may contain special technical feature that is shared between the Group I and Group II which is silicate source material and reforming agent in reforming reaction and elemental extraction process which is taught by Prientall. Further Claim 1 of Group I is method for producing activated silicate material comprising of silicate source with reforming agent in reforming reaction to produce activated silicate material and then providing activated silicate material to an elemental extraction process while Claim 12 of Group II requires producing activated silicate material comprising of silicate source material and mixing with reforming agent  and further providing heat from a waste heat source to silicate source to the silicate source material and reforming agent to initiate reforming reaction, reforming the silicate source material to an activated silicate material via a hydrothermal process or high temperature silicate reforming process, extracting value materials from activated silicate material and recycling at least a part of the reforming agent.  Therefore Groups I and II claims are different in scope and requires searches in separate classes and subclasses and the examiner respectfully submits that such searches would impose serious burden of time on the examiner.
c. Lastly applicant makes a remark (page 9) about Group III claims the means specifically designed for carrying out the processes claimed in Group I and II and that Group III together with Group I and II have unity of invention and should not be restricted.
However, examiner traverses based on Group III claims is designed as more of an apparatus claims which  requires for making activated silicate material which requires chamber, 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 1-3, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Priestnall (WO 2015/154887).
	Regarding Claim 1, Priestnall discloses method for producing activated mineral silicate comprising reacting an alkaline earth Silicate-based material (i.e., providing silicate source material, abstract, page 8 lines 1-2, page 12 lines 28-34)  with alkali metal compound (i.e., reforming the silicate material with reforming agent, abstract, page 13 lines 1-2, page 13 lines 1-2)  to form a mixture, heating the Silicate-based material (i.e. reforming reaction, abstract, page 13 lines 1-3) and further teaches extraction process of valuable mineral for digestion of minerals for their carbonation (page 27 lines 8-10, 28-34, see preferable embodiment page 21 lines 31-34, page 22 lines 1-3). 
Priestnall discloses alkali metal compound is selected from sodium and/or potassium (page 8 line 3) and alkaline earth is selected from magnesium and/or calcium (i.e. Serpentine, Olivine, Dunite and/ or Wollastonite, page 2 lines 19-21, page 8 line 4, page 12 lines 28-34).
	Priestnall does not explicitly disclose in reforming reaction but according definition of reforming reaction from applicant specification is some sort of heat is applied for reforming reaction (paragraph 0035 of applicant specification).  Given, Priestnall teaches applying heat to 
	Regarding claim 2, Priestnall discloses silicate source material comprises calcium mineral (page 2 lines 19-21), a magnesium mineral (page 2 lines 19-21).
	Regarding claim 3, Priestnall discloses applying heat that includes air or flue gas in the reforming reaction which allows very simple and cost effective solution utilizing what is available at the site of operation (see page 6 lines 8-10, 26-28, page 8 lines 31-32 and page 9 lines 1-3).
	Regarding claim 8, Priestnall discloses one of the example of Dunite that can be used to yield Mg(OH)2 via solid state reaction with preferable ration of Dunite to NaOH in a mole ratio of 1:2 at a temperature around 180 C (page 13 lines 32-33 and page 14 line 1, i.e. considered as reforming in anhydrous condition at high temperature).
Regarding claim 10, Priestnall discloses reforming agent comprises NaOH, KOH, sodium carbonate/bicarbonate (page 16 lines 21-25).
Regarding claim 11, Priestnall discloses the elemental extraction process further comprises a mineral carbonation process (page 22 lines 16-17, page 27 lines 28-34).

10. 	Claims 4-7 are rejected under 35 U.S.C. 103 as obvious over Priestnall (WO 2015/154887, IDS cited reference by applicant) in view of Barnes (WO1996/037286, IDS cited reference by applicant).
            Regarding claim 4, Priestnall discloses a method of producing activated silicate material comprising of silicate source with alkali metal (considered as reforming agent) and heating at low temperature (considered as reforming reaction) as disclosed above. 

	Priestnall does not explicitly disclose or suggest silicate source material further comprises a hydrothermal reaction between silicate source material and the reforming agent.
	However, Barnes teaches a method that utilizes smectites as starting materials which are clay materials consist of stacked, sheet-like alumino-silicate structures (considered as silicate source material, page 2 lines 27-28, and page 11 lines 13-19).  Further discloses Smecitite group minerals are found to have negative layer-charges and is balanced by presence of positively charged called “interlayer ions” where interlayer ions includes H+, alkali metals, alkaline earth metals, ammonia, transition metals, rare earth metals and ionic organic species (page 12 lines 6-14).
      	Further Barnes discloses solution composition is selected concentration of silica, aluminum species, alkalis, metals and a pH buffer where necessary (page 8 lines 11-13).  In addition, discloses silica materials can be dissolved from natural or synthetic materials, especially clays, by mild hydrothermal treatment and shows substitution of various ions by other cations, i.e. replacement of magnesium by lithium (page 9 lines 12-14, page 12 lines 20-29). 
In addition, Barnes discloses the process where smecitite material is placed in reaction vessel and reacted at low to moderate temperatures (25-375 C) with hydrothermal solutions.
Barnes discloses the process to occur at lower temperature which reduces energy cost to produce desired product (page 5 lines 10-12).
	Given that both Priestnall and Barnes discloses process utilizing silicate source material at low temperature where Priestnall teaches the design a method of producing activated silicate material while Barnes discloses a method utilizing hydrothermal reaction technique, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to combine the teachings of Priestnall with Barnes to include the hydrothermal reaction 
	Regarding claim 5, Priestnall and Barnes discloses the method of producing activated silicate mineral as mentioned above in claim 4 rejection.
	Priestnall nor Barnes explicitly disclose or suggest process comprising of intermixing the silicate source material, the reforming agent and exhausted steam.
	However, Priestnall broadly discloses notwithstanding Blencoe’s assertion of the technological and commercial advantage of avoiding pressure-intensify equipment, at the effective reaction temperature of 200° C for Blencoe’s step (a), the vapour pressure of pure water is just above 15 bar indicating that a pressure vessel must be used in the step (page 4 lines 23-24, 32-34, page 16 lines 7-11, which would indicate that some sort of steam is formed when water is at least partially vaporized in said pressure vessel that is used). 
	Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to adjust process of Priestnall and Barnes to select desired steam, i.e. exhausted steam, by routine experimentation in order to enhance cost-effectiveness of the process as taught by Priestnall (page 16 lines13-14, page 5, lines 15-17).
	Regarding claim 6, Priestnall discloses method comprising intermixing silicate source material, reforming agent (i.e., NaOH) to produce water based slurry, in particular discloses magnesium silicate powder in water slurry (page 6lines 4-17, page 24 lines 2-4).
	Priestnall in view of Barnes does not explicitly disclose or suggest water-based slurry is mixed to a density of about 10wt% to about 20 wt%.
	Given that Priestnall does suggest the use of magnesium powder in water slurry, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to adjust process of Priestnall and Barnes to select desired range of water density by routine experimentation in order to enhance cost-effectiveness of the process as taught by Priestnall (page 16 lines13-14, page 5, lines 15-17).
Regarding claim 7, Priestnall discloses reforming agent comprises NaOH, KOH, sodium carbonate/bicarbonate (page 16 lines 21-25).

11.	Claim 9 is rejected under 35 U.S.C. 103 as obvious over Priestnall (WO 2015/154887, IDS cited reference by applicant) in view of Suzuki (US Patent No.: 4,260,414, IDS cited reference by applicant).
Regarding claim 9, Priestnall discloses a method of producing activated silicate material comprising of silicate source with alkali metal (considered as reforming agent) and heating at low temperature (considered as reforming reaction) as disclosed above.
	Priestnall does not explicitly disclose or suggest reforming step further comprises intermixing the reforming agent with molten slag.
	However, Suzuki discloses the molten slag as well as metal extraction from the said molten slag with the use of NaOH (Col.9 lines 25-39).
	Given Priestnall and Suzuki disclosing NaOH-driven leaching of the desired materials from silicates, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention utilize the molten slag as starting silicate material of Suzuki with Priestnall process for producing activated silicate material which efficiently recovers various useful substances from resultant slag as taught by Suzuki (Col.13 lines 58-60).

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        01/14/2021